DETAILED ACTION
Response to Arguments
The amendment to the Abstract filed 30 September 2020 has obviated the previous objection thereto.
The claim amendment provided 30 September 2020 sufficiently addresses the previous ground of rejection under 35 U.S.C. 112(b). As amended, claim 1 now definitively relates exclusively to the species of the invention requiring an intracardiac electrogram catheter and additional externally applied impedance pads for performing the method for measuring impedance. As was stated in the previous Office Action, this species as now definitively claimed is seen as being different from that presented in claim 9, which utilizes entirely different structures (e.g. an externally applied 12-lead ECG and only an externally applied ECG) to determine impedance through an entirely different set of method steps. As such, Applicant’s amendment has necessitated the Election of Species presented below.
Applicant's arguments filed 30 September 2020 regarding the rejection of claims 17-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant suggests that the final “wherein” clause of claim 17 merely defines the elements found within the claim. The Examiner respectfully disagrees. Initially, the clause is not indented under any particular structural element of the claimed system, and further uses the active tense of verb (“the impedance…is monitored”, “the signal processor removes”). It is further not clear what structural element that has been positively recited performs at least the recited monitoring step. While the impedance is monitored across the leads, it is not the leads doing the monitoring. Further, it is not .
Applicant's arguments submitted 30 September 2020 with respect to claims 1-14 and 17-20 being rejected under 102(a)(1) and claims 16 and 16 under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
Although a new ground of rejection is presented below in an effort to further compact prosecution, it is worth noting that Applicant’s arguments appear to focus on the fact that Izmirli fails to teach measuring impedance in a unipolar manner in order to remove such impedance values from ECG values (e.g. page 10 of the Response). Importantly, neither of these features is ever actually recited in the claims. The claims never expressly recite a unipolar configuration, nor do the claims ever recite that the determined lead impedance is removed/subtracted from ECG values. To the extent that claim 17 recites that the impedance is removed from “the captured electrical signals” it is noted, as before, that this final clause is presented as an active method step and not as a modification of the structures positively recited in the claim. As such, it constitutes an intended use of the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Also notable among Applicant’s remarks is the assertion that claim 9 recites “elements similar to those presented with respect to claim 1.” As set forth in the Requirement for Restriction (addressed and maintained below), as amended claim 1 as recited restricts interpretation of claim 1 to a species of the invention which has absolutely no structural or functional overlap with the method recited in claim 9. As stated previously, the species of claim 1 relies on an intra-cardiac catheter electrode, surface impedance measuring pads, and provision of a burst pulse by the intracardiac electrode in order to measure voltage across the lead and an exterior surface pad to calculate an impedance. The method of claim 9, in stark contrast, relies on use of only externally applied (12-lead ECG) leads which measure impedance directly between various pairs of the externally applied leads interleaved with ECG measurements. There is no apparent overlap or similarity in the systems used for these disparate species. There is also no apparent overlap or similarity in the methods performed by these disparate species.

Election/Restriction
This application contains claims directed to the following patentably distinct species :
Species 1 - a method for measuring impedance of a plurality of ECG leads utilizing an intracardiac catheter and externally applied impedance pads in which a (test) burst pulse is provided by the intracardiac catheter electrode and measured across the impedance pads to determine the lead impedance 
Species 2 - a method for measuring impedance of a plurality of ECG leads utilizing only externally applied ECG leads and measuring impedance signals across various pairs of the external leads themselves in time periods interleaved with the ECG measurements. This species does not require or rely on any intracardiac catheter or any separate impedance pads, and as stated relies on a completely different method of measuring impedance. This species is shown in Figs. 3 and 5. This species is present in claims 9-16, 17 and 20. 
The species are independent or distinct because there is no overlap in the claimed or required structures, and there is no overlap in the impedance-measuring functionality between the two identified species.
Applicant's election with traverse of Species 1 (claims 1-8 and 17-19) in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that prosecution has started and a search already performed on the claims as presented.  This is not found persuasive because the initial search cannot be said to have been performed on the claims as presented. 
As clearly stated in the Office Action, ambiguities under 35 U.S.C. 112 made it unclear which species might be encompassed by each of the independent claims. It is the amendment to the claims made by applicant on 30 September 2021 which changes the scope of each claim such that claim 1 is clearly restricted to the ICEG species and further changes the scope of claim 9 such that it is restricted to an interpretation reading on the disparate 12-lead ECG species which measures impedance across pairs of 
Further, as can be appreciated from the prior art cited and previously applied by the Examiner, the initial search of the claims as filed did not require search for Species 2 as now defined in claim 9 to properly read on the originally presented claims. Thus a search of Species 2 (i.e. claim 9) would constitute a new search, and as such the burden properly exists for the reasons previously outlined in the Requirement for Restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 February 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within one of the four categories of patent eligible subject matter because the final clause of claim 17 is recited as a method step or process, wherein the claim appears to be directed to the structures of an apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Izmirli et al. (US 2016/0203608 A1, hereinafter Izmirli’608) in view of Markowitz et al. (US 2009/0264746 A1, hereinafter Markowitz’746).
Regarding claims 1 and 17-19, Izmirli’608 discloses a method for measuring impedance of one or more of a plurality of leads in an ECG (e.g. paragraphs [0040], [0044], [0054]-[0056]), the method comprising: applying a plurality of leads to a patient’s body (e.g. paragraphs [0054], [0065]); applying a plurality of impedance pads to the patient’s body (e.g. Figs. 4A-D; paragraphs [0050], [0052], [0055]); providing a burst pulse (e.g. paragraph [0049] - excitation signal/current pulse; [0052] - electrode 332 placed in heart 336 is also exposed to the field from a current pulse and voltages individually and separately measured with respect to ground, e.g. belly patch 322B; [0055] - injected current from patches); measuring impedance signals across ones of the plurality of impedance pads and the plurality of leads resulting from the provided burst pulse and determining an impedance from the measured signals (e.g. paragraphs [0040], [0050], [0055], [0056]).
Izmirli’608 differs from claims 1, 17 and 19 as now presented only in that 1) the injected current/pulse representing the claimed burst pulse is provided by one of the surface patches and the resultant voltage sensed across the intracardiac catheter electrode (e.g. paragraph [0052]) rather than the reverse, with the pulse provided by the lead and the measured voltage used to calculate impedance be at the external pad, and 2) that the determined impedance is the impedance of the lead rather than the pad (although as above, Izmirli’608 does disclose that the voltage at the intracardiac electrode elicited by the current pulse generated at the pad is individually and separately measured.
In the same field of endeavor, Markowitz’746 teaches that it is known to use such a system in which the drive pulse is provided by an external patch and wherein the voltage sensed at the intracardiac electrodes can be used to calculate impedance in 
Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system and method as taught by Izmirli’608 with the burst pulse being provided by the ICEG catheter and impedance calculated for the external impedance pads rather than the pulse being provided by each impedance pad and impedance calculated at the ICEG catheter electrodes as taught by the modified Izmirli’608, because Applicant has not disclosed that the opposite arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the burst pulse being provided by the pads and voltage measured at the intracardiac electrode to calculate impedance as taught by the modified Izmirli’608, because it provides a means for determining location of the mapping catheter and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Izmirli’608. Therefore, it would have been an obvious matter of design choice to modify Izmirli’608 to obtain the invention as specified in the claim(s).
Further regarding claims 17 and 18, Izmirli’608 discloses, mutatis mutandis, the system for providing the above (e.g. title; abstract) comprising the leads and impedance 
Regarding claim 2-4, Izmirli’608 shows the impedance pads defining one or all of a first right-left axis, a second upper chest to lower abdomen axis, and a third center back to center front axis (e.g. Figs. 4A-D, pads XA-XB representing the right-left axis, ZA-ZB representing the second upper-lower axis, and YA-YB representing the third back-front axis).
Regarding claims 5-8, Izmirli’608 discloses wherein the plurality of leads includes a standard 12-lead ECG (e.g. paragraph [0054] - “some or all of the conventional twelve ECG leads”), wherein the entirety of the twelve leads of the 12-lead ECG necessarily include the three limb leads, three augmented limb leads, and the six precordial leads to meet the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2009/0264746 A1 to Markowitz et al. and US 2009/0076363 to Bly et al. are each considered to disclose the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
8 March 2021